Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 13, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  140120(130)                                                                                           Maura D. Corrigan
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  SHERI M. ANDERSON,                                                                                      Mary Beth Kelly,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 140120
                                                                    COA: 277096
                                                                    Wayne CC: 03-305800-NI
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of defendant-appellant’s motion for reconsideration is
  considered, and the motion for reconsideration is DISMISSED with prejudice and
  without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 13, 2011                    _________________________________________
         d0111                                                                 Clerk